
	

114 S2579 IS: Drinking Water Safety and Infrastructure Act
U.S. Senate
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2579
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2016
			Ms. Stabenow (for herself, Mr. Inhofe, Mr. Peters, Mr. Portman, Mr. Brown, Mr. Kirk, Mr. Reed, Mr. Burr, Mr. Durbin, and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide additional support to ensure safe drinking water.
	
	
		1.Short title
 This Act may be cited as the Drinking Water Safety and Infrastructure Act.
		2.Drinking water infrastructure
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Eligible StateThe term eligible State means a State for which the President has declared an emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) relating to the public health threats associated with the presence of lead or other contaminants in a public drinking water supply system.
 (3)Eligible systemThe term eligible system means a public drinking water supply system that is the subject of an emergency declaration referred to in paragraph (2).
				(b)State revolving loan fund assistance
 (1)In generalAn eligible system shall be— (A)considered to be a disadvantaged community under section 1452(d) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)); and
 (B)eligible to receive loans with additional subsidization under that Act (42 U.S.C. 300f et seq.), including forgiveness of principal under section 1452(d)(1) of that Act (42 U.S.C. 300j–12(d)(1)).
					(2)Authorization
 (A)In generalUsing funds provided under subsection (e)(1)(A), an eligible State may provide assistance to an eligible system within the eligible State, for the purpose of addressing lead or other contaminants in drinking water, including repair and replacement of public and private drinking water infrastructure.
 (B)InclusionAssistance provided under subparagraph (A) may include additional subsidization under the Safe Drinking Water Act (42 U.S.C. 300f et seq.), as described in paragraph (1)(B).
 (C)ExclusionAssistance provided under subparagraph (A) shall not include assistance for a project that is financed (directly or indirectly), in whole or in part, with proceeds of any obligation issued after the date of enactment of this Act—
 (i)the interest of which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986; or
 (ii)with respect to which credit is allowable under subpart I or J of part IV of subchapter A of chapter 1 of such Code.
 (3)LimitationSection 1452(d)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(2)) shall not apply to— (A)any funds provided under subsection (e)(1)(A); or
 (B)any other loan provided to an eligible system. (c)Water infrastructure financing (1)Secured loans (A)In generalUsing funds provided under subsection (e)(2)(A), the Administrator may make a secured loan under the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.) to—
 (i)an eligible State to carry out a project eligible under paragraphs (2) through (9) of section 5026 of that Act (33 U.S.C. 3905) to address lead or other contaminants in drinking water in an eligible system, including repair and replacement of public and private drinking water infrastructure; and
 (ii)any eligible entity under section 5025 of that Act (33 U.S.C. 3904) for a project eligible under paragraphs (2) through (9) of section 5026 of that Act (33 U.S.C. 3905).
 (B)AmountNotwithstanding section 5029(b)(2) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3908(b)(2)), the amount of a secured loan provided under subparagraph (A)(i) may be equal to not more than 80 percent of the reasonably anticipated costs of the projects.
 (2)Federal involvementNotwithstanding section 5029(b)(9) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3908(b)(9)), any costs for a project to address lead or other contaminants in drinking water in an eligible system that are not covered by a secured loan under paragraph (1) may be covered using amounts in the State revolving loan fund under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).
 (d)Nonduplication of workAn activity carried out pursuant to this section shall not duplicate the work or activity of any other Federal or State department or agency.
			(e)Funding
				(1)Additional Drinking Water State Revolving Fund	capitalization grants
 (A)In generalThe Secretary of the Treasury shall make available to the Administrator a total of $100,000,000 to provide additional grants to eligible States pursuant to section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12), to be available during the period of fiscal years 2016 and 2017 for the purposes described in subsection (b)(2).
 (B)Supplemented intended use plansFrom funds made available under subparagraph (A), the Administrator shall obligate to an eligible State such amounts as are necessary to meet the needs identified in a supplemented intended use plan by not later than 30 days after the date on which the eligible State submits to the Administrator a supplemented intended use plan under section 1452(b) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)) that includes preapplication information regarding projects to be funded using the additional assistance, including, with respect to each such project—
 (i)a description of the project; (ii)an explanation of the means by which the project will address a situation causing a declared emergency in the eligible State;
 (iii)the estimated cost of the project; and (iv)the projected start date for construction of the project.
 (C)Unobligated amountsAny amounts made available to the Administrator under subparagraph (A) that are unobligated on the date that is 18 months after the date on which the amounts are made available shall be available to provide additional grants to States to capitalize State loan funds as provided under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).
 (D)ApplicabilitySection 1452(b)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(1)) shall not apply to a supplement to an intended use plan under subparagraph (B).
					(2)WIFIA funding
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Treasury shall make available to the Administrator $70,000,000 to provide credit subsidies, in consultation with the Director of the Office of Management and Budget, for secured loans under subsection (c)(1)(A) with a goal of providing secured loans totaling at least $700,000,000.
 (B)UseSecured loans provided pursuant to subparagraph (A) shall be available to carry out activities described in subsection (c)(1)(A).
 (3)ApplicabilityUnless explicitly waived, all requirements under the Safe Drinking Water Act (42 U.S.C. 300f et seq.) and the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.) shall apply to funding provided under this subsection.
				(f)Health effects evaluation
 (1)In generalPursuant to section 104(i)(1)(E) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9604(i)(1)(E)), and on receipt of a request of an appropriate State or local health official of an eligible State, the Director of the Agency for Toxic Substances and Disease Registry of the National Center for Environmental Health shall in coordination with other agencies, as appropriate, conduct voluntary surveillance activities to evaluate any adverse health effects on individuals exposed to lead from drinking water in the affected communities.
 (2)ConsultationsPursuant to section 104(i)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9604(i)(4)), and on receipt of a request of an appropriate State or local health official of an eligible State, the Director of the Agency for Toxic Substances and Disease Registry of the National Center for Environmental Health shall provide consultations regarding health issues described in paragraph (1).
 3.Loan forgivenessThe matter under the heading State and tribal assistance grants under the heading Environmental Protection Agency in title II of division G of the Consolidated Appropriations Act, 2016 (Public Law 114–113), is amended in paragraph (1), by striking the semicolon at the end and inserting the following: or, if a Federal or State emergency declaration has been issued due to a threat to public health from heightened exposure to lead in a municipal drinking water supply, before the date of enactment of this Act: Provided further, That in a State in which such an emergency declaration has been issued, the State may use more than 20 percent of the funds made available under this title to the State for Drinking Water State Revolving Fund capitalization grants to provide additional subsidy to eligible recipients;.
		4.Disclosure of public health threats from lead exposure
 (a)Exceedance of lead action levelSection 1414(c) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)) is amended— (1)in paragraph (1), by adding at the end the following:
					
 (D)Notice of any exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412, including the concentrations of lead found in a monitoring activity or any other level of lead determined by the Administrator to warrant notice, either on a case-specific or more general basis.;
 (2)in paragraph (2)— (A)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and
 (B)by inserting after subparagraph (C) the following:  (D)Exceedance of lead action levelRegulations issued under subparagraph (A) shall specify notification procedures for an exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412.;
 (3)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (4)by inserting after paragraph (2) the following:
					
						(3)Notification of the public relating to lead
 (A)Exceedance of lead action levelNot later than 15 days after the date of being notified by the primary agency of an exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412, including the concentrations of lead found in a monitoring activity or any other level of lead determined by the Administrator to warrant notice, either on a case-specific or more general basis, the Administrator shall notify the public of the concentrations of lead found in the monitoring activity conducted by the public water system if the public water system or the State does not notify the public of the concentrations of lead found in a monitoring activity.
							(B)Results of lead monitoring
 (i)In generalThe Administrator may provide notice of any result of lead monitoring conducted by a public water system to—
 (I)any person that is served by the public water system; or (II)the local or State health department of a locality or State in which the public water system is located.
 (ii)Form of noticeThe Administrator may provide the notice described in clause (i) by— (I)press release; or
 (II)other form of communication, including local media. (C)PrivacyNotice to the public shall protect the privacy of individual customer information..
 (b)Conforming amendmentsSection 1414(c) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)) is amended— (1)in paragraph (1)(C), by striking paragraph (2)(E) and inserting paragraph (2)(F);
 (2)in paragraph (2)(B)(i)(II), by striking subparagraph (D) and inserting subparagraph (E); and (3)in paragraph (3)(B), in the first sentence, by striking (D) and inserting (E).
				5.Registry for lead exposure and advisory committee
 (a)DefinitionsIn this section: (1)CityThe term City means a city exposed to lead contamination in the local drinking water system.
 (2)CommitteeThe term Committee means the Advisory Committee established under subsection (c). (3)SecretaryThe term Secretary means the Secretary of Health and Human Services.
 (b)Lead exposure registryThe Secretary shall establish within the Agency for Toxic Substances and Disease Registry or another relevant agency at the discretion of the Secretary, or establish through a grant award or contract, a lead exposure registry to collect data on the lead exposure of residents of a City on a voluntary basis.
			(c)Advisory Committee
				(1)Membership
 (A)In generalThe Secretary shall establish an Advisory Committee in coordination with the Director of the Centers for Disease Control and Prevention and other relevant agencies as determined by the Secretary consisting of Federal members and non-Federal members, and which shall include—
 (i)an epidemiologist; (ii)a toxicologist;
 (iii)a mental health professional; (iv)a pediatrician;
 (v)an early childhood education expert; (vi)a special education expert;
 (vii)a dietician; and (viii)an environmental health expert.
 (B)RequirementsMembership in the Committee shall not exceed 15 members and not less than 1/2 of the members shall be Federal members. (2)ChairThe Secretary shall designate a chair from among the Federal members appointed to the Committee.
 (3)TermsMembers of the Committee shall serve for a term of not more than 3 years and the Secretary may reappoint members for consecutive terms.
 (4)Application of FACAThe Committee shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.). (5)ResponsibilitiesThe Committee shall, at a minimum—
 (A)review the Federal programs and services available to individuals and communities exposed to lead;
 (B)review current research on lead poisoning to identify additional research needs; (C)review and identify best practices, or the need for best practices, regarding lead screening and the prevention of lead poisoning;
 (D)identify effective services, including services relating to healthcare, education, and nutrition for individuals and communities affected by lead exposure and lead poisoning, including in consultation with, as appropriate, the lead exposure registry as established in subsection (b); and
 (E)undertake any other review or activities that the Secretary determines to be appropriate. (6)ReportAnnually for 5 years and thereafter as determined necessary by the Secretary or as required by Congress, the Committee shall submit to the Secretary, the Committees on Finance, Health, Education, Labor, and Pensions, and Agriculture, Nutrition, and Forestry of the Senate and the Committees on Education and the Workforce, Energy and Commerce, and Agriculture of the House of Representatives a report that includes—
 (A)an evaluation of the effectiveness of the Federal programs and services available to individuals and communities exposed to lead;
 (B)an evaluation of additional lead poisoning research needs; (C)an assessment of any effective screening methods or best practices used or developed to prevent or screen for lead poisoning;
 (D)input and recommendations for improved access to effective services relating to healthcare, education, or nutrition for individuals and communities impacted by lead exposure; and
 (E)any other recommendations for communities affected by lead exposure, as appropriate. (d)Mandatory funding (1)In generalOn the date of enactment of this Act, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary, to be available during the period of fiscal years 2016 through 2020—
 (A)$17,500,000 to carry out subsection (b); and (B)$2,500,000 to carry out subsection (c).
 (2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out subsections (b) and (c) the funds transferred under subparagraphs (A) and (B) of paragraph (1), respectively, without further appropriation.
				6.Additional funding for certain childhood health programs
			(a)Childhood lead poisoning prevention program
 (1)In generalOn the date of enactment of this Act, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Director of the Centers for Disease Control and Prevention, to be available during the period of fiscal years 2017 and 2018, $10,000,000 for the childhood lead poisoning prevention program authorized under section 317A of the Public Health Service Act (42 U.S.C. 247b–1).
 (2)Receipt and acceptanceThe Director of the Centers for Disease Control and Prevention shall be entitled to receive, shall accept, and shall use to carry out the childhood lead poisoning prevention program authorized under section 317A of the Public Health Service Act (42 U.S.C. 247b–1) the funds transferred under paragraph (1), without further appropriation.
				(b)Healthy homes program
 (1)In generalOn the date of enactment of this Act, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of Housing and Urban Development, to be available during the period of fiscal years 2017 and 2018, $10,000,000 to carry out the Healthy Homes Initiative of the Department of Housing and Urban Development.
 (2)Receipt and acceptanceThe Secretary of Housing and Urban Development shall be entitled to receive, shall accept, and shall use to carry out the Healthy Homes Initiative of the Department of Housing and Urban Development the funds transferred under paragraph (1), without further appropriation.
				(c)Healthy Start Program
 (1)In generalOn the date of enactment of this Act, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator of the Health Resources and Services Administration, to be available during the period of fiscal years 2017 and 2018, $10,000,000 to carry out the Healthy Start Initiative under section 330H of the Public Health Service Act (42 U.S.C. 254c–8).
 (2)Receipt and acceptanceThe Administrator of the Health Resources and Services Administration shall be entitled to receive, shall accept, and shall use to carry out the Healthy Start Initiative under section 330H of the Public Health Service Act (42 U.S.C. 254c–8) the funds transferred under paragraph (1), without further appropriation.
				7.Review and report
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General and the Inspector General of the Environmental Protection Agency shall submit to the Committees on Appropriations, Environment and Public Works, and Homeland Security and Governmental Affairs of the Senate and the Committees on Appropriations, Energy and Commerce, Transportation and Infrastructure, and Oversight and Government Reform of the House of Representatives a report on the status of any ongoing investigations into the Federal and State response to the contamination of the drinking water supply of the City of Flint, Michigan.
 (b)ReviewNot later than 30 days after the completion of the investigations described in subsection (a), the Comptroller General of the United States shall commence a review of issues that are not addressed by the investigations and relating to—
 (1)the adequacy of the response by the State of Michigan and the City of Flint to the drinking water crisis in Flint, Michigan, including the timeliness and transparency of the response, as well as the capacity of the State and City to manage the drinking water system; and
 (2)the adequacy of the response by Region 5 of the Environmental Protection Agency to the drinking water crisis in Flint, Michigan, including the timeliness and transparency of the response.
 (c)Contents of reportNot later than 1 year after commencing each review under subsection (b), the Comptroller General of the United States shall submit to Congress a report that includes—
 (1)a statement of the principal findings of the review; and (2)recommendations for Congress and the President to take any actions to prevent a similar situation in the future and to protect public health.
 8.OffsetNone of the funds available to the Secretary of Energy to provide any credit subsidy under subsection (d) of section 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) as of the date of enactment of this Act shall be obligated for new loan commitments under that subsection on or after October 1, 2020.
		
